DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-28 are pending.
The U.S.C. 112 rejections, other than those stated below, have been corrected and the rejections are withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 5 the “each of said second plurality of circuits in said active mode by providing a respective clock signal” and “keeps said remaining ones of said first plurality of circuits inactive in said low power mode by halting a respective clock”, in claim 9 “said low_power mode by disabling clocking to said CPU core and said memory while continuing to supply said digital power supply voltage to said CPU core and said memory using said second regulator.”, in claim 11 “an input received by one of said remaining ones of said plurality of peripheral circuits”, in claim 16, “a flash bus”, in claim 19, “providing a respective clock signal to each of said first plurality of circuits … subset of said first plurality of circuits comprises providing a respective clock signal to each of said subset of said first plurality of circuits … remaining ones of said first plurality of circuits inactive comprises removing a clock signal from said remaining ones of said first plurality of circuits must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  generating said first internal power supply voltage on said first power supply rail using said second high voltage regulator. While it is true that the first high voltage regulator is activated in when being in an active mode, it is the high power high voltage regulator that supplies enough current to operate the devices in active mode (i.e. the second high voltage regulator) without these second high voltage regulator operating with the high voltage bias an essential step is omitted. As supported by Fig. 4, Tables II and III, [0026], “MCU 200 enters active mode 310 when a power-on reset signal labeled "POR" is active to indicate that the power supply voltage has ramped to a suitable voltage for operation, and a signal labeled "ALLOK" is active to indicate that all internal voltage regulators are active and have reached their nominal levels. Active mode 310 is the-7- Attorney Docket No.: 1052-0148normal operation state in which all circuits are powered up and enabled” and [0043], “Regulators 413 and 416 support relatively large current loadings, for example up to 12 milliamps (mA) for VDDH_FLASH, 6 mA for VDDH, and 10 mA for VDDD. The low-power regulators include regulators 414 and 417, and the low-power bias circuit includes low-power bias circuit 411. Regulators 414 and 417 support internal power supplies that have a moderate level of accuracy and settling time, but consume far lower amounts of bias current compared to their higher rated power counterparts. Regulators 414 and 417 support smaller current loadings of up to 20 gA for VDDH FLASH, 100 gA for VDDH, and 1 mA for VDDD”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al (US 20140351615).
Regarding claim 1, Gupta teaches
An integrated circuit, comprising: 
a first plurality of circuits receiving a first internal power supply voltage on a first power supply voltage rail; (Fig. 1 (104 and 106), where the first voltage supply power rail is the rail that includes supplying power to the first and second set of electronics via the high power or low power regulators)
a first regulator (Fig. 1 (110 – high power regulator)) receiving an external power supply voltage and supplying said first internal power supply voltage at a first rated power (inherent) in response to said external power supply voltage when the integrated circuit is in an active mode; ([0019], “A voltage regulator system 108 is connected to the first and second set of electronic circuits 104 and 106, and receives a supply voltage from a supply voltage source (not shown) of the IC 100, and provides a regulated supply voltage to the first and second set of electronic circuits 104 and 106 based on the mode of operation of the IC 100. The voltage regulator system 108 includes high and low power regulators (HPREG and LPREG) 110 and 112, and a switch 114. The HPREG 110 provides a first regulated supply voltage to the first and second sets of electronic circuits 104 and 106, when the IC 100 is in the high power mode and is switched off when the IC 100 is in the low power mode.” Where the first regulator is has a first rated power with a higher current consumption i.e. the main regulator)
a second regulator (Fig. 1 (112 – low power regulator)) receiving said external power supply voltage for supplying said first internal power supply voltage at a second rated power less than said first rated power in response to said external power supply voltage when the integrated circuit is in a low power mode; and ([0019], “A voltage regulator system 108 is connected to the first and second set of electronic circuits 104 and 106, and receives a supply voltage from a supply voltage source (not shown) of the IC 100, and provides a regulated supply voltage to the first and second set of electronic circuits 104 and 106 based on the mode of operation of the IC 100. … The LPREG 112 provides a second regulated supply voltage to the second set of electronic circuits 106 when the IC 100 is in the low power mode and is switched off when the IC 100 is in the high power mode. In an embodiment of the invention, the voltage regulator system 108 may include an ultra-low power regulator (ULPREG, not shown) that regulates the power supplied to the second set of electronic circuits 106 during the STANDBY mode.” And [0006], “The LPREG/ULPREG is designed for sustaining a low order current and often fails to sustain an increased current requirement of the high frequency clock source.” Where a low order current is interpreted as a second rated power less than the first rated power because the high power regulator is capable of driving the circuits with the high frequency clock but the low power regulators are not)
a controller (Fig. 1 (102- control system) for controlling a transition of the integrated circuit between said active mode and said low power mode, wherein said controller activates all of said first plurality of circuits in said active mode, and activates a subset of said first plurality of circuits while keeping remaining ones of said first plurality of circuits inactive in said low power mode. (Where in low power mode the second set of circuit in enabled but the first set is not and in active mode both sets of circuitry are enabled. Figs. 1 and 2, [0019], “The voltage regulator system 108 includes high and low power regulators (HPREG and LPREG) 110 and 112, and a switch 114. The HPREG 110 provides a first regulated supply voltage to the first and second sets of electronic circuits 104 and 106, when the IC 100 is in the high power mode and is switched off when the IC 100 is in the low power mode. The LPREG 112 provides a second regulated supply voltage to the second set of electronic circuits 106 when the IC 100 is in the low power mode and is switched off when the IC 100 is in the high power mode. ”, [0025], “When the IC 100 transitions from the low power mode to the high power mode (i.e., wakes up from the low power mode), … the wake-up state machine 116 waits until the HPREG 110 reaches a first threshold voltage. The first threshold voltage is a minimum voltage required by the HPREG 110 to function in the high power mode. When the HPREG 110 reaches the first threshold voltage, the wake-up state machine 116 generates a control signal to close the switch 114.” And [0027], “After the switch 114 is closed, the second set of electronic circuits 106 is connected to the HPREG 110, and receives the first regulated supply voltage from the HPREG 110.”)
Regarding claim 7, Gupta teaches wherein: in response to detecting an idle event, said controller further controls a transition of the integrated circuit between said active mode and an idle mode, wherein in said idle mode, said controller places a central processing unit (CPU) core in a sleep mode, and continues to power all of said first plurality of circuits using said first regulator. ([0024], “Upon detecting the idle event, the controller causes the one or more subsystems to transition from the first low power state to the second low power state.” And [0018] “in the second low power state, … 
the processing subsystem may be configured so that a CPU core is disabled or powered down” where the first low power state is still an active mode (i.e. the processors are operating with lower frequencies) and the core being disabled is interpreted as a sleep mode. 
As to claim 17, Gupta teaches this claim according to the reasoning provided in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Frenzel, “The Charge-Pump Option to LDO and Inductor-Based Regulators” Mar 15, 2016.
Regarding claim 2, Gupta does not teach but Frenzel teaches wherein: said first regulator comprises a low drop-out regulator; and said second regulator comprises a regulated charge pump that supplies said first internal power supply voltage using a corresponding replica branch. 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Where according to the table the LDO voltage regulator is a good low cost solution for regular operation whereas the charge pump good is more efficient. Both have advantages that would make them obvious to try based on the conditions.
Gupta and Frenzel teach analogous art. Frenzel teaches the concept that there are multiple types of regulators each with advantages and disadvantages including various efficiencies based on load and for lower power operation. Based on Frenzel and the KSR rationale of “obvious to try”, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Gupta to use an LDO regulator for the first regulator and a charge pump regulator for the second regulator.  
As to claim 4, Gupta and Frenzel teach these claims according to the reasoning provided in claim 2.
As to claim 13, Gupta, Mayer, and Frenzel teach these claims according to the reasoning provided in claim 2.

Claim 1, 3, 7-8, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 20130124901) in view of Gupta.
Regarding claim 1, Mayer teaches
An integrated circuit, comprising: 
a first plurality of circuits receiving a first internal power supply voltage; (Fig. 3 (3.3V circuitry 320 and Flash Memory (326)))
a first regulator (Fig. 3 (304)) receiving an external power supply voltage (VDD) and supplying said first internal power supply voltage at a first rated power (inherent) in response to said external power supply voltage when the integrated circuit is in an active mode; (Fig. 3, [0036], “The first embedded voltage regulator 304 can be selected to operate in one of several modes and output conditions. Some example modes and output conditions include, 3.3 V generated output mode, 5 V generated output mode, power saving mode, linear mode, switch regulator mode, low dropout mode, and the like.”, The first embedded voltage regulator (EVR) 304 receives a supply voltage and provides an output voltage V3 and a measurement signal M3. The output voltage for this regulator 304 is 3.3 V” And [0043], “The processor 308 executes program code and other types of code to perform various functions and operations of the device 302.” Where performing various functions and operations is interpreted as using the device in an active mode)
Mayer teaches second regulators but not a second regulator operating in a low power mode which supplies a subset first plurality of circuits. Gupta teaches a
a second regulator (Fig. 1 (112 – low power regulator)) receiving said external power supply voltage for supplying said first internal power supply voltage at a second rated power less than said first rated power in response to said external power supply voltage when the integrated circuit is in a low power mode; and ([0019], “A voltage regulator system 108 is connected to the first and second set of electronic circuits 104 and 106, and receives a supply voltage from a supply voltage source (not shown) of the IC 100, and provides a regulated supply voltage to the first and second set of electronic circuits 104 and 106 based on the mode of operation of the IC 100. … The LPREG 112 provides a second regulated supply voltage to the second set of electronic circuits 106 when the IC 100 is in the low power mode and is switched off when the IC 100 is in the high power mode. In an embodiment of the invention, the voltage regulator system 108 may include an ultra-low power regulator (ULPREG, not shown) that regulates the power supplied to the second set of electronic circuits 106 during the STANDBY mode.” And [0006], “The LPREG/ULPREG is designed for sustaining a low order current and often fails to sustain an increased current requirement of the high frequency clock source.” Where a low order current is interpreted as a second rated power less than the first rated power because the high power regulator is capable of driving the circuits with the high frequency clock but the low power regulators are not)
a controller (Fig. 1 (102- control system)) for controlling a transition of the integrated circuit between said active mode and said low power mode, wherein said controller activates all of said first plurality of circuits in said active mode, and activates a subset of said first plurality of circuits while keeping remaining ones of said first plurality of circuits inactive in said low power mode. (Where in low power mode the second set of circuits is enabled but the first set is not and in active mode both sets of circuitry are enabled. Figs. 1 and 2, [0019], “The voltage regulator system 108 includes high and low power regulators (HPREG and LPREG) 110 and 112, and a switch 114. The HPREG 110 provides a first regulated supply voltage to the first and second sets of electronic circuits 104 and 106, when the IC 100 is in the high power mode and is switched off when the IC 100 is in the low power mode. The LPREG 112 provides a second regulated supply voltage to the second set of electronic circuits 106 when the IC 100 is in the low power mode and is switched off when the IC 100 is in the high power mode. ”, [0025], “When the IC 100 transitions from the low power mode to the high power mode (i.e., wakes up from the low power mode), … the wake-up state machine 116 waits until the HPREG 110 reaches a first threshold voltage. The first threshold voltage is a minimum voltage required by the HPREG 110 to function in the high power mode. When the HPREG 110 reaches the first threshold voltage, the wake-up state machine 116 generates a control signal to close the switch 114.” And [0027], “After the switch 114 is closed, the second set of electronic circuits 106 is connected to the HPREG 110, and receives the first regulated supply voltage from the HPREG 110.”)
Gupta and Mayer are analogous art. Gupta is cited to teach a similar concept of improving low power operation of electronic devices.  Mayer teaches second regulators with different modes of operation but does not teach a second regulator operating in a low power mode which supplies a subset first plurality of circuits. Based on Gupta, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Mayer to switch to a second regulator which is optimized for low power operation thereby reducing the power consumed in the low power modes.  Furthermore, being able to use a second regulator in a low power mode improves on Mayer by being able to reduce the power consumed in the system and optimize the performance of the voltage regulators based on the operating conditions. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification to reduce the power consumed in the system and optimize the performance of the voltage regulators based on the operating conditions.
Regarding claim 3, Mayer teaches comprising: 
a second plurality of circuits (Fig. 3, (1.3 V circuitry 322, processor 308) receiving a second internal power supply voltage, wherein said second internal power supply voltage is lower than said first internal power supply voltage; (Fig. 3, ([0045], “The 1.3 V circuitry 322 typically operates at 1.3 V and receives power V1 in order to operate.” And [0044], “The 3.3 V circuitry 320 generally operates at 3.3 V and receives power V3 in order to operate.” Where 1.3V is less than 3.3V)
a third regulator (Fig. 3 (202-low voltage regulator) receiving said external power supply voltage and supplying said secondPage 5 of 14U.S. App. No.: 16/841,138 internal power supply voltage at a third rated power (inherent) in said active mode in response thereto; and ([0039], “The second embedded voltage regulator (EVR) 305 receives a supply voltage and provides an output voltage V1 … The second regulator 305 can operate in a similar manner to the first regulator 304. However, the output voltage V1 and the measurement signal M1 can be varied from V3 and M3. The output voltage for this regulator 305, in one example, is 1.3 V.”, [0040], “Some example modes and output conditions include, 3.3 V generated output mode, 1.3 V generated output mode, power saving mode, linear mode, switch regulator mode, low dropout mode, and the like. In one example, the regulator is selected to operating in a linear mode. In another example, the regulator 305 is selected to operate in a switch regulator mode.” And [0043], “The processor 308 executes program code and other types of code to perform various functions and operations of the device 302.” Where performing various functions and operations is interpreted as using the device in an active mode)
Mayer teaches second regulators but not a second regulator operating in a low power mode which supplies a subset first plurality of circuits. Gupta teaches a
a fourth regulator (Fig. 2, (206 – low power low voltage regulator) receiving said external power supply voltage and supplying said second internal power supply voltage at a fourth rated power less than said third rated power in said low power mode. [0019], “A voltage regulator system 108 is connected to the first and second set of electronic circuits 104 and 106, and receives a supply voltage from a supply voltage source (not shown) of the IC 100, and provides a regulated supply voltage to the first and second set of electronic circuits 104 and 106 based on the mode of operation of the IC 100. … The LPREG 112 provides a second regulated supply voltage to the second set of electronic circuits 106 when the IC 100 is in the low power mode and is switched off when the IC 100 is in the high power mode. In an embodiment of the invention, the voltage regulator system 108 may include an ultra-low power regulator (ULPREG, not shown) that regulates the power supplied to the second set of electronic circuits 106 during the STANDBY mode.” And [0006], “The LPREG/ULPREG is designed for sustaining a low order current and often fails to sustain an increased current requirement of the high frequency clock source.” Where a low order current is interpreted as a second rated power less than the first rated power because the high power regulator is capable of driving the circuits with the high frequency clock but the low power regulators are not)
Regarding claim 8, Mayer teaches
A microcontroller, comprising: 
a central processing unit (CPU) core coupled to a low-voltage power bus; (Fig. 1 (308), [0045], “The 1.3 V circuitry 322 typically operates at 1.3 V and receives power V1 in order to operate. The 1.3 V circuitry 322 can include logic, analog devices, memory devices, processors, and/or other types of circuitry.”)
a plurality of peripheral circuits coupled to a high-voltage power bus (Fig. 3 (V3)) and to said CPU core; and (Fig. 3, [0044-45], “The 3.3 V circuitry 320 generally operates at 3.3 V and receives power V3 in order to operate. The 3.3 V circuitry 320 can include logic circuits, analog devices, processors, and/or other types of circuitry to perform various functions for the device 302. …  The 1.3 V circuitry 322 typically operates at 1.3 V and receives power V1 in order to operate. The 1.3 V circuitry 322 can include logic, analog devices, memory devices, processors, and/or other types of circuitry.”) 
an energy management circuit for receiving an external power supply voltage and providing a digital power supply voltage to said low-voltage power bus and a high-power supply voltage to said high-voltage power bus, wherein said energy management circuit comprises: (Fig. 3 (V1 and V3))
a first regulator (Fig. 3 (305)) receiving said external power supply voltage and supplying said digital power supply voltage to said low-voltage power bus at a first rated power in response to said external power supply voltage when the microcontroller is in an active mode; (Fig. 3, [0036], “The first embedded voltage regulator 304 can be selected to operate in one of several modes and output conditions. Some example modes and output conditions include, 3.3 V generated output mode, 5 V generated output mode, power saving mode, linear mode, switch regulator mode, low dropout mode, and the like.”, The first embedded voltage regulator (EVR) 304 receives a supply voltage and provides an output voltage V3 and a measurement signal M3. The output voltage for this regulator 304 is 3.3 V” And [0043], “The processor 308 executes program code and other types of code to perform various functions and operations of the device 302.” Where performing various functions and operations is interpreted as using the device in an active mode)
Mayer teaches second regulators but not a second regulator operating in a low power mode which supplies a subset first plurality of circuits. Gupta teaches a
a memory coupled to said low-voltage power bus and to said CPU core; (Fig. 1 (104), [0018], “The first set of electronic circuits 104 often includes core functional elements of the IC such as processors, memories and interface circuits, those which remain active when the IC 100 is in the high power mode.”)
a second regulator (Fig. 1 (112)) receiving said external power supply voltage and supplying said digital power supply voltage at a second rated power less than said first rated power in response to said external power supply voltage when the microcontroller is in a low power mode; and ([0019], “The LPREG 112 provides a second regulated supply voltage to the second set of electronic circuits 106 when the IC 100 is in the low power mode and is switched off when the IC 100 is in the high power mode.”)
a controller (Fig. 1 (102)) for controlling a transition of the microcontroller between said active mode and said low power mode, wherein said controller activates said CPU core and said memory in said active mode, and places said CPU core and said memory into a low-power state in said low power mode. (The high power regulator is turned off in low power mode and therefore the first set of circuits including processors and memories are turned off when the high power regulator is turned off. The RAM is in the second set of circuit but in a sleep mode i.e. data is being retained but the rest of the RAM is off and the CPU is in sleep mode i.e. the power is disabled to the CPU in “low power mode”) [0001], “a control system for waking up a circuit from a sleep” [0020-21], “The switch 114 connects the HPREG 110 to the second set of electronic circuits 106 when the IC 100 is in the high power mode and disconnects the HPREG 110 and the second set of electronic circuits 106 when the IC 100 is in the low power mode. The switch 114 connects the HPREG 110 to the second set of electronic circuits 106 when the IC 100 is in the high power mode and disconnects the HPREG 110 and the second set of electronic circuits 106 when the IC 100 is in the low power mode.”, [0026], “The wake-up state machine 116 then executes a set of instructions such as wake-up RAM subroutine, for enabling the IC 100 to exit from the low power mode and start operating in the high power mode.”)
Gupta and Mayer are analogous art. Gupta is cited to teach a similar concept of improving low power operation of electronic devices.  Mayer teaches second regulators with different modes of operation but does not teach a second regulator operating in a low power mode which supplies a subset first plurality of circuits. Based on Gupta, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Mayer to switch to a second regulator which is optimized for low power operation thereby reducing the power consumed in the low power modes.  Furthermore, being able to use a second regulator in a low power mode improves on Mayer by being able to reduce the power consumed in the system and optimize the performance of the voltage regulators based on the operating conditions. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification to reduce the power consumed in the system and optimize the performance of the voltage regulators based on the operating conditions.
As to claims 17, Mayer and Gupta teach these claims according to the reasoning provided in claim 1.

Claims 5, 10, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer and Gupta as applied to claim 3, 8, and 17 above, and further in view of Machnicki et al. (US 20140167840).
Regarding claim 5, Mayer and Gupta teach active and low power operation of voltage domains with different voltage levels. They disable certain sections of logic while keeping others activated. They do not teach control of the clock signals to different functional blocks. Machnicki teaches wherein: said controller activates each of said second plurality of circuits in said active mode by providing a respective clock signal thereto, and keeps said remaining ones of said first plurality of circuits inactive in said low power mode by halting a respective clock signal thereto. ([0027-28], “Power management unit may thus cause a functional block 15 coupled thereto to enter a low power state, wherein a low power state may be defined herein as the functional block being clock gated, power-gated, or both. An active state may be defined herein as a state in which a given functional block 15 is receiving both power and a clock signal, irrespective of whether it is actually performing useful work at that time. … at least some of the power-manageable functional blocks 15 may include some portions of circuitry that may in some cases remain powered on and operational when the functional block 15 is otherwise power-gated and/or clock gated.”)
Gupta, Mayer, and Machnicki are analogous art. Machnicki is cited to teach a similar concept of improving low power operation of electronic devices.  Mayer and Gupta teach active and low power operation of voltage domains with different voltage levels. They disable certain sections of logic while keeping others activated. Machnicki teaches controlling clock gating on a functional block basis based on operation mode. Based on Machnicki and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Mayer and Gupta to one set of functional blocks active with clocks provided while set of blocks are clock gated while in a low power mode. 
Regarding claim 19, Gupta teaches active and low power operation of voltage domains. They disable certain sections of logic while keeping others activated. They do not teach control of the clock signals to different functional blocks. Machnicki teaches wherein: activating each of said first plurality of circuits comprises providing a respective clock signal to each of said first plurality of circuits; activating said subset of said first plurality of circuits comprises providing a respective clock signal to each of said subset of said first plurality of circuits; and keeping said remaining ones of said first plurality of circuits inactive comprises removing a clock signal from said remaining ones of said first plurality of circuits. ([0027-28], “Power management unit may thus cause a functional block 15 coupled thereto to enter a low power state, wherein a low power state may be defined herein as the functional block being clock gated, power-gated, or both. An active state may be defined herein as a state in which a given functional block 15 is receiving both power and a clock signal, irrespective of whether it is actually performing useful work at that time. … at least some of the power-manageable functional blocks 15 may include some portions of circuitry that may in some cases remain powered on and operational when the functional block 15 is otherwise power-gated and/or clock gated.”)
Gupta and Machnicki are analogous art. Machnicki is cited to teach a similar concept of improving low power operation of electronic devices.  Gupta teaches active and low power operation of voltage domains. They disable certain sections of logic while keeping others activated. Machnicki teaches controlling clock gating on a functional block basis based on operation mode. Based on Machnicki and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Mayer and Gupta to one set of functional blocks active with clocks provided while set of blocks are clock gated while in a low power mode. 
As to claims 10, Mayer, Gupta, and Machnicki teach these claims according to the reasoning provided in claim 1, 3, and 5.
As to claims 18, Mayer, Gupta, and Machnicki teach these claims according to the reasoning provided in claim 1, 3, and 5.
As to claims 20, Mayer, Gupta, and Machnicki teach these claims according to the reasoning provided in claim 1, 3, and 5.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer and Gupta as applied to claim 3 above, and further in view of Yun et al. (US 9152213)
Regarding claim 6, Mayer teaches wherein the integrated circuit is a microcontroller, and wherein: said first plurality of circuits comprises an analog interface circuit; ([0044], “The 3.3 V circuitry 320 generally operates at 3.3 V and receives power V3 in order to operate. The 3.3 V circuitry 320 can include logic circuits, analog devices”)
and said second plurality of circuits comprises a central processing unit (CPU) core, a memory, and a bus bridge having a first port coupled to said CPU core, and a second port coupled to said memory. ([0045], “The 1.3 V circuitry 322 typically operates at 1.3 V and receives power V1 in order to operate. The 1.3 V circuitry 322 can include logic, … memory devices, processors”)
Mayer and Gupta teach logic, memories, and processors in the second plurality of circuits but do not specifically mention a bus bridge.  Yun teaches
a bus bridge having a first port coupled to said CPU core, and a second port coupled to said memory. (Fig. 1 (processor – (10)), (ACI Bus Device -25), and (SDRAM – 21))
Gupta, Mayer, and Yun are analogous art. Yun is cited to teach a similar concept of improving low power operation of electronic devices.  Mayer and Gupta teach logic, memories, and processors in the second plurality of circuits but do not specifically mention a bus bridge. Yun teaches controlling low power operation in a system that includes processors, memories, and a bus bridge. Based on Yun and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Mayer and Gupta to include a bus bridge in the second plurality of circuits. 

Claims 9, 11, 15, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Mayer further in view of Ober et al. (US 6665802).
Regarding claim 9, Gupta and Mayer do not teach but Ober teaches
wherein said controller places said CPU core and said memory into said low power mode by disabling clocking to said CPU core and said memory while continuing to supply said digital power supply voltage to said CPU core and said memory using said second regulator. (Fig. 1, Table 8, and col. 16, “The sleep mode (clock not distributed) mode is entered under program control when high power saving is required and immediate response to interrupt events is not required. This mode allows the operating system or application software to stop the CPU core 22, … The sleep mode (clock not distributed) mode is entered when the CPU core 22 sets the power management state machine software configuration register SFR 62 Request Sleep REQSLP bit to SLEEP and the clock source bits and no distribution of clock as indicated in Table 5. Any enabled interrupt, event, except a fault condition (battery or voltage), will cause a transition from a sleep mode through a wake-up sequence to a RUN mode, for examples, in response to a timer expiring or an external interrupt.” Where Gupta teaches the second regulator is used in a low power mode and Ober teaches that the clocks are stopped to both the CPU and memory)
Gupta, Mayer, and Ober are analogous art. Ober is cited to teach a similar concept of improving low power operation of electronic devices.  Mayer and Gupta low power modes but do not discuss stopping the clocks during low power mode. Ober teaches controlling low power operation where the clocks are not distributes but power is still supplied. Based on Ober and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Mayer and Gupta to include a low power mode with clocks stopped but power still supplied.
Regarding claim 11, Gupta and Mayer do not teach but Ober teaches wherein said controller transitions from said low power mode to said active mode in response to an input received by one of said remaining ones of said plurality of peripheral circuits while in said low power mode. (Table 8, Sleep mode with no clocks, Pins are operational while Ports are not. (col. 16, “Also, the PLL 106 may be shutdown to minimize power consumption. The system will wait for a limited set of internal or external interrupt events to the CPU core 22. When an enabled interrupt event is detected, a powerup sequence begins. In the transition from the RUN or IDLE mode to sleep mode, the power management state machine performs an orderly shutdown of on-chip activity to CPU core to be turned off. … a few functional units are powered and clocked including a clock source for the management block and ICU-special interrupt inputs and the I/O pins are powered.” Where the I/O pins are interpreted as some of the remaining ones of the peripheral circuits)
Gupta, Mayer, and Ober are analogous art. Ober is cited to teach a similar concept of improving low power operation of electronic devices.  Mayer and Gupta low power modes but do not discuss an input waking the system. Ober teaches controlling using I/O pins to receive an input to wake the system. Based on Ober and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Mayer and Gupta to include using I/O pins to wake the system.
Regarding claim 15, Gupta and Mayer do not teach but Ober teaches wherein said controller transitions from said active mode to said low power mode in response to a setting of a low power bit in a control register. (Fig. 2 (62 –SFR), col. 11, “a request sleep signal REQSLP allows the power management state machine to be configured for different reduced power modes of operation; IDLE, SLEEP and DEEP SLEEP.”)
Gupta, Mayer, and Ober are analogous art. Ober is cited to teach a similar concept of improving low power operation of electronic devices.  Mayer and Gupta low power modes but do not discuss setting low power mode bits. Ober teaches controlling teaches a register for setting sleep mode. Based on Ober and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Mayer and Gupta to include a register for setting low power modes.
As to claim 24, Gupta, Mayer, and Ober teach this claim according to the reasoning provided in claim 15.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Mayer, and Ober as applied to claim 11 above, and further in view of Mangattur et al (US 20130162036).
Regarding claim 12, Gupta and Mayer do not teach but Mangattur teaches wherein: said controller further includes a power monitor that activates a control signal when outputs of said first regulator, said second regulator, said third regulator, and said fourth regulator are within acceptable ranges; and said controller transitions from said low power mode to said active mode further in response to said control signal. (Abstract, “a plurality of power domains each coupled to receive power from one of a plurality of power sources, where each power domain includes an internal power detector which senses the power of a plurality of power domains (VDD1, VDD2, VDD3, . . . , VDDn) and compares them to a reference voltage to generate a combined power good (PG) signal.”)
Gupta, Mayer, Ober, and Mangattur are analogous art. Mangattur is cited to teach a similar concept of improving low power operation of electronic devices.  Mayer, Gupta, and Ober discuss voltage domains but do not discuss checking that the power supplied to the domains are in an acceptable range. Mangattur teaches checking that all supplied powers are in acceptable ranges before activating the system. Based on Mangattur and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Mayer and Gupta to check that all supplied powers are in acceptable ranges before activating the system.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer, Gupta and Machnicki as applied to claim 10 above, and further in view of Pesavento et al. (US 20080148083).
Regarding claim 14, Mayer, Gupta and Machnicki do not teach but Pesavento teaches wherein: in response to detecting an idle event, said controller further controls a transition of the microcontroller between said active mode and an idle mode, wherein in said idle mode, said controller places said CPU core in a sleep mode, continues to power all of said plurality of peripheral circuits using said first regulator, and continues to power said CPU core and said memory using said second regulator. (Fig. 1 [0030] “In a first low power mode, the idle mode: The processor clock stops and consumes only standby power, for example, the clock may be gated off. The bus clocks on the bus matrix continue to run. The flash program memory is in standby mode. … In a second low power mode, the sleep mode: The processor and bus clocks stop.” And [0033], “According to an embodiment, to allow for independent operation of the CPU and the DMA controller, two or multiple independent clock signals are provided for the CPU and the DMA controller. The different clocks may also be provided to other system components through the bus matrix 120. Alternatively, each component within a system may be operable to control its own power mode. To this end, bus matrix 120 may comprise a dedicated power control bus coupled with a power management unit 175 which includes a single or multiple clock signals, power mode signals, and control signals indicating which units are operating in which power mode.” Where Mayer and Gupta teaches the first regulator and the second regulator are used in a low power mode and Pesavento teaches that the clocks are stopped to the CPU (i.e. sleep mode) and the bus matrix, etc.  but that power is maintained to the rest of the system which includes the plurality of peripheral circuits.) 
Gupta, Mayer, Machnicki, and Pesavento are analogous art. Pesavento is cited to teach a similar concept of improving low power operation of electronic devices.  Mayer and Gupta teach active and low power operation of voltage domains with different voltage levels. They disable certain sections of logic while keeping others activated. Machnicki teaches controlling clock gating on a functional block basis based on operation mode. Pesavento teaches controlling clock gating on specifically for CPU’s bus matrixes, peripherals, etc. in a sleep/low power mode.  Based on Pesavento and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Mayer, Gupta and Machnicki to maintain power using the low power voltage regulators to the CPU, peripherals, etc. while clock gating them to reduce power consumption.

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Mayer in view of Houghton et al. (US 6629291).
Regarding claim 16, Mayer teaches wherein: the microcontroller further comprises a flash non-volatile memory coupled to said CPU core, to said low-voltage power bus, and to a flash bus; and (Fig. 3)
Gupta and Mayer do not teach but Houghton teaches
a flash non-volatile memory coupled to said CPU core, to said low-voltage power bus (Fig. 3 (Vint1)), and to a flash bus (Fig. 3 (Vprog))  (Fig. 3, “power supply voltages including Vint1, Verase, Vprog is fed into the Flash memory macro 220;”)
said first regulator further supplies a flash power supply voltage to said flash bus in response to said external power supply voltage when the microcontroller is in said active mode. (Fig. 6, col. 5, “the power-on sequence is completed and an appropriate signal is generated at step 125 to indicate successful power-on and that the system is ready for active operation” and Fig. 3, col. 4, “power supply voltages including Vint1, Verase, Vprog is fed into the Flash memory macro 220;”)
Gupta, Mayer, and Houghton are analogous art. Houghton is cited to teach a similar concept of controlling power supplies/regulators of electronic devices.  Mayer and Gupta teach multiple voltages supplied to different power domains in a system. Houghton teaches supplying multiple power levels to a Flash memory, including a low voltage power bus and a higher voltage for programming the memory. Based on Houghton and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Mayer and Gupta to include supplying a Flash memory with both a low voltage power bus and a higher voltage power bus.
Claims 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangattur in view of Hanson (US 20200371544).
Regarding claim 21, Mangattur teaches
A method of operating an integrated circuit, comprising: 
activating a low-power bias circuit, a first high-voltage regulator, and a first low-voltage regulator when an external power supply voltage rises above a first level; ([0013], “on the APU ASIC 120, core logic may operate at 0.9 volts while analog circuits or I/O interfaces on the same APU ASIC 120 may operate at 1.8, 3.3 or 5 volt levels. In this arrangement, the APU ASIC 120 may be partitioned into multiple power domains that can have their operating voltage individually controlled” and [0019], “If any of the power domains are not above the reference level, then the signal PG is output as a "0." When all power domains are above the reference level, the signal PG will switch from "0" to "1."” Where the first high voltage regulator is interpreted as one of the analog or I/O interface power domains and the first low voltage regulator is interpreted as the voltage regulator supplying the 0.9 volts to the core logic.)
generating a first internal power supply voltage on a first power supply voltage rail using said first high-voltage regulator in response to said low-power reference voltage and said external power supply voltage; ([0013], “on the APU ASIC 120, core logic may operate at 0.9 volts while analog circuits or I/O interfaces on the same APU ASIC 120 may operate at 1.8, 3.3 or 5 volt levels. In this arrangement, the APU ASIC 120 may be partitioned into multiple power domains that can have their operating voltage individually controlled so that the APU ASIC 120 may be configured to operate in one or more power states, … A power domain may be defined as a circuit or groups of circuits which have the same power requirements and thus share a common power source. More particularly, a power domain may be defined as a circuit or group of circuits that operate at the same voltage. With integrated circuits having multiple power domains, there are many power states where some of the power domains may or may not be present.” Where the first power supply rail is interpreted as one of the analog or I/O interface voltage domains (1.8, 3.3 or 5 volt levels))
generating a second internal power supply voltage on a second power supply voltage rail using said first low-voltage regulator in response to said low-power reference voltage and said external power supply voltage, said second internal power supply voltage lower than said first internal power supply voltage; and ([0013], “on the APU ASIC 120, core logic may operate at 0.9 volts while analog circuits or I/O interfaces on the same APU ASIC 120 may operate at 1.8, 3.3 or 5 volt levels. In this arrangement, the APU ASIC 120 may be partitioned into multiple power domains that can have their operating voltage individually controlled so that the APU ASIC 120 may be configured to operate in one or more power states,” Where the first power supply rail is interpreted as core logic may operate at 0.9 volts)
Mangattur teaches a system with multiple voltage domains with corresponding multiple voltage regulators. The domains include power domains for things such as digital logic (CPU’s, etc.), analog logic, and I/O interfaces which operate in various power states. Hanson teaches a microcontroller which includes both analog and digital logic and high power and low power voltage regulators which supply a voltage to a circuit “which can be a circuit of any type”, [0036] (i.e. analog or digital). Additionally, Hanson teaches power states which include active, sleep, and deep sleep. Therefore, in combination Mangattur and Hanson teach a system which can include a pair of voltage regulators for “high voltage” analog or I/O interface devices and a pair of low voltage regulators for “low voltage” digital devices where one regulator of each pair operates in a high power mode and the other regulator operates during a low power mode (for example, sleep mode)
activating a low-power bias circuit (Fig. 3 (36 - Reference voltage generator, VRef_2))
generating a low-power reference voltage using said low-power bias circuit; (Fig. 3 (36 - Reference voltage generator, VRef_2))
generating a first internal power supply voltage (Fig. 3, VReg) on a first power supply voltage rail using said first high-voltage regulator in response to said low-power reference voltage and said external power supply voltage; (Fig. 3, (battery – 22) (36 - Reference voltage generator, VRef_2), 
activating a subset of a first plurality of circuits coupled to said first power supply voltage rail while keeping remaining ones of said first plurality of circuits inactive; (Fig. 5, [0035], “In general, the voltage converter 20 is adapted to deliver to a load, e.g., any of the several components comprising system 12” [0039], “linear regulator 26b would be enabled because the system 12 is in a sleep state.” Where a sleep state is interpreted as powering some I/O interface devices for wake purposes or an SCI while disabling other components for sleep or deep sleep mode)
generating a second internal power supply voltage on a second power supply voltage rail using said first low-voltage regulator in response to said low-power reference voltage and said external power supply voltage, activating a subset of a second plurality of circuits coupled to said second power supply voltage rail while keeping remaining ones of said second plurality of circuits inactive. (Fig. 5, [0035], “In general, the voltage converter 20 is adapted to deliver to a load, e.g., any of the several components comprising system 12” [0039], “linear regulator 26b would be enabled because the system 12 is in a sleep state.” Where a sleep state is interpreted as disabling the core and other some components while leaving a RAM powered to save state). 
Hanson is cited to teach a similar concept of operating voltage regulators of electronic devices. Mangattur teaches a system with multiple voltage domains with corresponding multiple voltage regulators. The domains include power domains for things such as digital logic (CPU’s, etc.), analog logic, and I/O interfaces which operate in various power states. Hanson teaches a microcontroller which includes both analog and digital logic and high power and low power voltage regulators which supply a voltage to a circuit “which can be a circuit of any type”, [0036] (i.e. analog or digital). Additionally, Hanson teaches power states which include active, sleep, and deep sleep. Therefore, in combination Mangattur and Hanson teach a system which can include a pair of voltage regulators for “high voltage” analog or I/O interface devices and a pair of low voltage regulators for “low voltage” digital devices where one regulator of each pair operates in a high power mode and the other regulator operates during a low power mode (for example, sleep mode). Based on Hanson, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Mangattur to use two regulators for each power domain of Mangattur.  Furthermore, being able to use a low power voltage regulator for each power domain improves on Mangattur by being able to reduce the power consumed in the system and optimize the performance of the voltage regulators based on the conditions. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because s, it is desirable to create a voltage converter that can adapt as the system moves from active mode to sleep mode. What is needed is an adaptive voltage converter that can change its power/performance characteristics between different energy modes.”, [0019].

Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive. The Applicant’s representative argues that Gupta does not teach “a first plurality of circuits receiving a first internal power supply voltage on a first power supply voltage rail” and “a second regulator receiving said external power supply voltage supplying said first internal power supply voltage a second rated power less than said first rated power in response to said external power supply voltage when the integrated circuit is in a low power mode”. The Examiner respectfully disagrees.  The Applicant argues that the low power regulator never supplies power to or is part of a voltage rail connected to circuit 104. This limitation is not a claimed in the independent claims. Gupta teaches  “a first plurality of circuits receiving a first internal power supply voltage on a first power supply voltage rail” because HPREG supplies a voltage to the full voltage rail during active mode.  Additionally, the LPREG is not required by the claim limitations to supply voltage to the full voltage rail as evidenced by the claim limitation “activates a subset of said first plurality of circuits while keeping remaining ones of said first plurality of circuits inactive in said low power mode” where this limitation may be interpreted as not supplying voltage to the “remaining ones of said first plurality” but must supply voltage to “a subset of said first plurality of circuits”. LPREG does supply that voltage to circuit 106. Also, LPREG does supply voltage to circuits of the first plurality of circuits at a lower rated power in low power mode as provided by Gupta in Fig. 1 and paragraph [0019]. The Applicant’s arguments are not persuasive. The U.S.C. 103 rejections are maintained.
The Applicant’s representative argues that Mangattur and Hanson do not teach activating two independent claim 21 does not teach activating a first and second subset of a plurality of circuits. The Examiner respectfully disagrees. As described above, Mangattur teaches a system with multiple voltage domains with corresponding multiple voltage regulators. The domains include power domains for things such as digital logic (CPU’s, etc.), analog logic, and I/O interfaces which operate in various power states. Hanson teaches a microcontroller which includes both analog and digital logic and high power and low power voltage regulators which supply a voltage to a circuit “which can be a circuit of any type”, [0036] (i.e. analog or digital). Additionally, Hanson teaches power states which include active, sleep, and deep sleep. Most importantly, Hanson teaches “For convenience of reference, in the system illustrated in FIG. 2, one instantiation of the voltage converter 20 is illustrated.”, [0020]. In other words, multiple instantiations of these voltage converters (Figs. 3 and 5) are expected to be used in the system, not just one as the Applicants representative argues.  So, it is reasonable, without hindsight reasoning, to expect that multiple domains within a system will have subsets of logic will be powered during a sleep mode (such as and “SCI”, [0039], or a RAM which is known in the art to save context during sleep mode). The Applicant, also argues, that it is improper to use [0035], twice for the two activating limitation but since it is understood from [0035] that multiple instantiations of the voltage converter may be used, this duplication is used to represent a first and second instantiation of the voltage converters. The Applicant’s arguments are not persuasive. The U.S.C. 103 rejections are maintained.
Regarding the 112(b) rejection of claim 22, the Applicant’s representative argues that the MPEP and Federal Law does not teach essential elements under U.S.C. 112(a). The Examiner rejected the claim under U.S.C. 112(b) for a lack of clarity and this is supported in the MPEP 2172.01 as well as multiple court cases as described in the in this section of the MPEP. The Applicant’s arguments are not persuasive and the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        April 20, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187